DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.

Status of Claims
Applicant’s amendments to the claims have been entered with the response dated 22 January 2021.
Claims 1-20 are presently under consideration.
Applicant’s amendments to the claims in the response dated 22 January 2021 have overcome the prior art rejections under Utsu et al (JP 2013/115057), in view of Terakawa et al (US 2006/0283499), Adachi’601 (US 2015/0075601), Adachi’317 (WO 2017/179317), Taira (US 2009/0266402), Nakauchi et al (US 2007/0186968) and Narita et al (US 2013/0312826) and these rejections are therefore withdrawn.
Applicant’s amendments to the claims have been fully considered but are not found to overcome the rejections of claim 1-2, and 4-8 over the prior art of Adachi (WO 2017/179317) and these rejections are therefore maintained and repeated below.
Upon performing an updated search and consideration new prior art was discovered and a new grounds of rejection for claims 1-20 is presented below using a new combination of the prior art of record and the newly discovered art.
Applicant’s arguments and remarks where applicable to the present rejections are address below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi (WO 2017/179317 with reference made to the equivalent English translation US 2019/0051777).


a semiconductor substrate that includes a first principal surface and a second principal surface opposite to the first principal surface ([0026], Figs. 1-2 see: solar cell 100 with crystalline silicon substrate 10 having first principal upper side surface and second principal lower side surface); 
a first collecting electrode disposed above the first principal surface of the semiconductor substrate ([0026], Figs. 1-2 see: light receiving side metal electrode 71); 
a transparent electrode disposed below the second principal surface ([0026], Figs. 1-2 see: back-side transparent electrode layer 42);
a metal layer disposed below the transparent electrode ([0035], Figs. 1-2 see: back-side metal seed 62); and 
a second collecting electrode disposed below the metal layer, the second collecting electrode being electrically connected to the metal layer ([0034]-[0035], Figs. 1-2 see: back-side metal electrode 72), wherein 
the metal layer collects light receiving charges created in the semiconductor substrate ([0062]-[0063] Figs. 1-2 see: back-side metal seed 62 is an electro-conductive layer allowing collection and take out of electrical charge by back-side metal electrode 72),
the first collecting electrode includes one or more first finger electrodes ([0033]-[0035], Figs. 1-2, 4A-4B see: light receiving side metal electrode 71 having finger electrodes 712), 
the second collecting electrode includes one or more second finger electrodes that further collect the light receiving charges collected by the metal layer ([0034]-
the one or more first finger electrodes and the one or more second finger electrodes are substantially parallel to each other in a plan view ([0033]-[0035], Figs. 1-2, 4B see: finger electrodes 712 parallel with finger electrodes 722). 
the metal layer includes a first slit ([0034]-[0035],[0077] Figs. 1-2, 6I-6J see: metal seed 62 formed in a pattern from metal seed layer 620 by forming slits between portions (metal seed 62) under back-side metal electrode 72), 
the first slit penetrates an entirety of the metal layer in a thickness direction ([0034]-[0035],[0077] Figs. 1-2, 6I-6J see: metal seed 62 formed in a pattern from metal seed layer 620 where the slits extend through the entire thickness of the metal seed layer) and 
a portion of the transparent electrode is exposed from the slit ([0034]-[0035],[0077] Figs. 1-2, 6I-6J see: metal seed 62 formed in a pattern from metal seed layer 620 where the slits extend through the entire thickness of the metal seed layer and expose back-side transparent electrode layer 42).  

Regarding claim 2 Adachi discloses the solar cell according to claim 1, wherein the second collecting electrode further includes one or more bus bar electrodes disposed substantially orthogonal to the one or more second finger electrodes ([0034]-[0035], Figs. 1-2, 4A-4B see: back-side metal electrode 72 having bus bar electrodes 721).  



Regarding claim 5 Adachi discloses the solar cell according to claim 1, wherein the first slit extends at a predetermined angle relative to the one or more second finger electrodes in the plan view ([0035], Figs. 1-2 see: back-side metal seed 62 formed under back-side metal electrode 72 and thus the slits correspond to the open areas between finger electrodes 722 and extending parallel with said finger electrodes 722 and thus at a 180 degree angle to said finger electrodes 722).  

Regarding claim 6 Adachi discloses the solar cell according to claim 2, wherein the first slit extends at a predetermined angle relative to at least the one or more second finger electrodes or the one or more bus bar electrodes in the plan view ([0035], Figs. 1-2 see: back-side metal seed 62 formed under back-side metal electrode 72 and thus the slits correspond to the open areas between finger electrodes 722 and extending parallel with said finger electrodes 722 and thus at a 180 degree angle to said finger electrodes 722 and a 90 degree angle to said bus bar electrodes 721).  


preparing a semiconductor substrate that includes a first principal surface and a second principal surface opposite to the first principal surface ([0047], Fig. 6A see: providing crystalline silicon substrate 10);
forming a transparent electrode below the second principal surface of the semiconductor substrate ([0026], Figs. 1-2 see: forming back-side transparent electrode layer 42);
forming a metal layer below the transparent electrode ([0056], Fig. 6E see: forming backside metal seed layer 620 on back side transparent electrode 42 on substrate 10); and 
forming a first collecting electrode above the first principal surface of the semiconductor substrate and a second collecting electrode below the metal layer, the second collecting electrode being electrically connected to the metal layer ([0066], Figs. 6F-6I see: depositing light receiving side metal electrode 71 and depositing back side metal electrode 72 below metal seed layer 620), wherein
the metal layer collects light-receiving charges created in the semiconductor substrate ([0062]-[0063] Figs. 1-2 see: back-side metal seed 62 is an electro-conductive layer allowing collection and take out of electrical charge by back-side metal electrode 72); 
the first collecting electrode includes one or more first finger electrodes ([0033]-[0035], Figs. 1-2, 4A-4B see: light receiving side metal electrode 71 having finger electrodes 712), 

in forming the first collecting electrode and the second collecting electrode, the one or more first finger electrodes and the one or more second finger electrodes are formed substantially parallel to each other in a plan view ([0033]-[0035], Figs. 1-2, 4B see: finger electrodes 712 parallel with finger electrodes 722 that collect electrical charge passing through back-side metal seed 62); and 
forming a first slit in the metal layer such that the first slit penetrates an entirety of the metal layer in a thickness direction of the metal layer ([0034]-[0035],[0077] Figs. 1-2, 6I-6J see: metal seed 62 formed in a pattern from metal seed layer 620 where the slits extend through the entire thickness of the metal seed layer) and 
a portion of the transparent electrode is exposed from the slit ([0034]-[0035],[0077] Figs. 1-2, 6I-6J see: metal seed 62 formed in a pattern from metal seed layer 620 where the slits extend through the entire thickness of the metal seed layer and expose back-side transparent electrode layer 42).  

Regarding claim 8 Adachi discloses the solar cell according to claim 5, wherein the predetermined angle does not include a right angle ([0035], Figs. 1-2 see: back-side metal seed 62 formed under back-side metal electrode 72 and thus the slits correspond to the open areas between finger electrodes 722 and extending parallel with said finger electrodes 722 and thus at a 180 degree angle to said finger electrodes 722).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-11, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Utsu et al (JP 2013/115057, reference made to attached English machine translation), further in view of Terakawa et al (US 2006/0283499) and in further view of Wang et al (US 2017/0194525).

Regarding claim 1 Utsu discloses a solar cell, comprising: 
a semiconductor substrate that includes a first principal surface and a second principal surface opposite to the first principal surface ([0021], Fig. 1 see: crystalline silicon substrate 1); 
a first collecting electrode disposed above the first principal surface of the semiconductor substrate ([0034], Fig. 1 see: collecting electrode 5); 
a transparent electrode disposed below the second principal surface ([0033]-[0034], [0059], Fig. 1 see: transparent conductive layer 8 between substrate 1 and metal reflective layer 9);
a metal layer disposed below the transparent electrode ([0033]-[0034], Fig. 1 see: reflective layer 9 formed from a metal layer below transparent conductive layer 8); and 
a second collecting electrode disposed below the metal layer, the second collecting electrode being electrically connected to the metal layer ([0033]-[0034], Fig. 1 see: collecting electrode 10 disposed below the reflective layer 9 and contacting reflective layer 9), wherein
the metal layer collects light receiving charges created in the semiconductor substrate ([0033]-[0034], Fig. 1 see: reflective layer 9 in electrical contact with  
the metal layer includes a first slit, and the first slit penetrates an entirety of the metal layer in a thickness direction ([0033]-[0034], Fig. 1 see: reflective layer 9 having slits of openings where collecting electrode 10 extends through reflective layer 9 to contact transparent electrode layer 8).  
Regarding the claim 1 limitations, “the first collecting electrode includes one or more first finger electrodes, the second collecting electrode includes one or more second finger electrodes that further collect the light receiving charges collected by the metal layer, and the one or more first finger electrodes and the one or more second finger electrodes are substantially parallel to each other in a plan views”, it’s not clear if the electrode portions of collecting electrodes 5 and 10 are fingers arranged parallel to each other, although Utsu does teach the collector electrodes having comb shapes (paras [0049]-[0050]).
Utsu does not explicitly disclose if a portion of the transparent electrode is exposed from the slit.
Terakawa teaches such collector electrodes with comb shapes have finger portions that collect light receiving charges and bus bar portions are formed where the one or more first finger electrodes and the one or more second finger electrodes are substantially parallel to each other in a plan view (Terakawa, [0056]-[0060], Figs. 1- 3 see: finger electrodes 14 and finger electrodes 18 arranged parallel to each other).

Modified Utsu does not explicitly disclose if a portion of the transparent electrode is exposed from the slit.
Wang teaches a solar cell including at least one slit formed through the collecting electrode busbar and finger portions such that portions of the transparent electrode are exposed from the slits (Wang, [0060], Figs. 5A-5B see: openings O formed through second bus electrodes B2’ and finger electrodes F2’ of second metal layer 159A’ exposing second transparent conductive layer 157). Wang teaches that this slit configuration exposing a portion of the transparent conductive layer allows a wiring member (reflective conductive ribbon) to be closely bonded to the transparent conductive layer through a conductive adhesive (Wang, [0060], [0049], [0011]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Utsu in view of Wang such that a portion of the transparent electrode of Utsu is exposed from the slit of Utsu as taught by Wang (Wang, [0060], Figs. 5A-5B see: openings O formed through second bus electrodes B2’ and finger electrodes F2’ of second metal layer 159A’ exposing second transparent conductive layer 157) as Wang teaches that this slit configuration exposing a portion of the transparent conductive layer allows a wiring member (reflective conductive ribbon) to be closely bonded to the transparent conductive layer through a conductive adhesive (Wang, [0060], [0049], [0011]).

Regarding claim 2 modified Utsu discloses the solar cell according to claim 1, and Terakawa  teaches wherein the second collecting electrode further includes one or more bus bar electrodes disposed substantially orthogonal to the one or more second finger electrodes (Terakawa, [0057] Fig. 2 see: back electrode 16 having bus bar electrodes 17).  

Regarding claim 3 modified Utsu discloses the solar cell according to claim 1, the first slit extends substantially orthogonal to the one or more second finger electrodes in the plan view (Utsu, [0033]-[0034], Fig. 1 see: reflective layer 9 having slits of openings where collecting electrode 10 extends through reflective layer 9 to contact transparent electrode layer 8, thus the reflective layer has slits where both busbars and finger 

Regarding claim 4 modified Utsu discloses the solar cell according to claim 2, wherein the first slit extends substantially parallel to at least the one or more second finger electrodes or the one or more bus bar electrodes in the plan view (Utsu, [0033]-[0034], Fig. 1 see: reflective layer 9 having slits of openings where collecting electrode 10 extends through reflective layer 9 to contact transparent electrode layer 8, thus the reflective layer has slits parallel with the busbars and slits parallel with the finger electrodes).  

Regarding claim 5 modified Utsu discloses the solar cell according to claim 1, wherein the first slit extends at a predetermined angle relative to the one or more second finger electrodes in the plan view (Utsu, [0033]-[0034], Fig. 1 see: reflective layer 9 having slits of openings where collecting electrode 10 extends through reflective layer 9 to contact transparent electrode layer 8, thus the reflective layer has slits where finger electrodes are placed, and the slits having the finger electrodes are parallel and thus extend at a 180 degree angle relative to the finger electrodes).  

Regarding claim 6 modified Utsu discloses the solar cell according to claim 2, wherein the first slit extends at a predetermined angle relative to at least the one or more second finger electrodes or the one or more bus bar electrodes in the plan view (Utsu, [0033]-[0034], Fig. 1 see: reflective layer 9 having slits of openings where 

Regarding claim 7 Utsu discloses a method of manufacturing a solar cell, the method comprising: 
preparing a semiconductor substrate that includes a first principal surface and a second principal surface opposite to the first principal surface ([0021], Fig. 1 see: providing crystalline silicon substrate 1);
 forming a transparent electrode below the second principal surface of the semiconductor substrate ([0033]-[0034], [0059], Fig. 1 see: transparent conductive layer 8 between substrate 1 and metal reflective layer 9);
forming a metal layer below the transparent electrode ([0033]-[0034], Fig. 1 see: depositing reflective layer 9 formed from a metal layer on a backside of substrate 1); and 
forming a first collecting electrode above the first principal surface of the semiconductor substrate ([0034], Fig. 1 see: forming collecting electrode 5 over substrate 1) and a second collecting electrode below the metal layer, the second collecting electrode being electrically connected to the metal layer ([0033]-[0034], Fig. 1 see: forming collecting electrode 10 disposed below the reflective layer 9 and contacting reflective layer 9), wherein

forming a first slit in the metal layer such that the first slit penetrates an entirety of the metal layer in a thickness direction of the metal layer ([0033]-[0034], Fig. 1 see: reflective layer 9 having slits of openings where collecting electrode 10 extends through reflective layer 9 to contact transparent electrode layer 8).  
Regarding the claim 7 limitations, “the first collecting electrode includes one or more first finger electrodes, the second collecting electrode includes one or more second finger electrodes that further collect the light-receiving charges collected by the metal layer, and in forming the first collecting electrode and the second collecting electrode, the one or more first finger electrodes and the one or more second finger electrodes are formed substantially parallel to each other in a plan view”, it’s not clear if the electrode portions of collecting electrodes 5 and 10 of Utsu are fingers arranged parallel to each other, although Utsu does teach the collector electrodes having comb shapes (paras [0049]-[0050])
Utsu does not explicitly disclose if a portion of the transparent electrode is exposed from the slit.
Terakawa teaches such collector electrodes with comb shapes have finger portions and bus bar portions are formed where the one or more first finger electrodes and the one or more second finger electrodes that further collect light-receiving charges 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of manufacturing the solar cell of Utsu in view of Terakawa such that the first collecting electrode of Utsu includes one or more first finger electrodes, and the second collecting electrode of Utsu includes one or more second finger electrodes that further collect the light-receiving charges collected by the metal layer of Utsu where the one or more first finger electrodes and the one or more second finger electrodes of Utsu are formed substantially parallel to each other in a plan view as taught by Terakawa (Terakawa, [0056]-[0060], Figs. 1- 3 see: finger electrodes 14 and finger electrodes 18 arranged parallel to each other) as such a modification would have amounted to the use of a known electrode pattern for its intended use in the known environment of a solar cell to accomplish the entirely expected result of providing an electrode pattern where a wiring tab can be bonded over the bus bars on the front surface of one solar cell and to the bus bars on the back surface of an adjacent solar cell to wire said solar cells in series.
Modified Utsu does not explicitly disclose if a portion of the transparent electrode is exposed from the slit.
Wang teaches a solar cell including at least one slit formed through the collecting electrode busbar and finger portions such that portions of the transparent electrode are exposed from the slits (Wang, [0060], Figs. 5A-5B see: openings O formed through second bus electrodes B2’ and finger electrodes F2’ of second metal layer 159A’ exposing second transparent conductive layer 157). Wang teaches that this slit 
Modified Utsu and Wang are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of manufacturing the solar cell of Utsu in view of Wang such that a portion of the transparent electrode of Utsu is exposed from the slit of Utsu as taught by Wang (Wang, [0060], Figs. 5A-5B see: openings O formed through second bus electrodes B2’ and finger electrodes F2’ of second metal layer 159A’ exposing second transparent conductive layer 157) as Wang teaches that this slit configuration exposing a portion of the transparent conductive layer allows a wiring member (reflective conductive ribbon) to be closely bonded to the transparent conductive layer through a conductive adhesive (Wang, [0060], [0049], [0011]).

Regarding claim 8 modified Utsu discloses the solar cell according to claim 5, wherein the predetermined angle does not include a right angle (Utsu, [0033]-[0034], Fig. 1 see: reflective layer 9 having slits of openings where collecting electrode 10 extends through reflective layer 9 to contact transparent electrode layer 8, thus the reflective layer has slits where finger electrodes are placed, and the slits having the finger electrodes are parallel and thus extend at a 180 degree angle relative to the finger electrodes).  



Regarding claim 11 modified Utsu discloses the solar cell according to claim 10, and Wang further teaches wherein the second slit is in a position in which a tab wiring and the at least one of the one or more second finger electrodes overlap each other in the plan view, the tab wiring electrically connecting two solar cells that are adjacent to each other (Wang, [0060], Figs. 5A-5B see: additional openings O formed through finger electrodes F2’ of second metal layer 159A’ exposing second transparent conductive layer 157 in an area overlapped by reflective connection ribbon 160 for interconnection to an adjacent solar cell).

Regarding claim 13 modified Utsu discloses the solar cell according to claim 1, 
Terakawa teaches the one or more first finger electrodes include two or more first finger electrodes (Terakawa, [0056]-[0060], Figs. 1- 3 see: finger electrodes 14) and Wang teaches wherein at least one of the two or more first finger electrodes does not include a slit that divides the at least one of the two or more first finger electrodes (Wang, [0060], Figs. 5A-5B see: openings O formed through some of finger electrodes F1’ of first metal layer 158A’ but not others of said finger electrodes F1’).  

Regarding claim 14 modified Utsu discloses the solar cell according to claim 1, wherein the metal layer is divided into a plurality of regions by the first slit that penetrates the metal layer (Utsu, [0033]-[0034], Fig. 1 see: reflective layer 9 is divided into areas between collecting electrode 10 disposed in the slits of reflective layer 9) and 
one second finger electrode among the one or more second finger electrodes is formed spanning the slit in the plan view (Utsu, [0033]-[0034], Fig. 1 see: slits in reflective layer 9 are filled with collecting electrode 10 and thus filled (spanned) with the finger electrodes of collecting electrode 10).  

Regarding claim 15 modified Utsu discloses the solar cell according to claim 1, wherein 
Wang further teaches the first slit that penetrates the metal layer includes a portion in which the first slit and the second collecting electrode do not overlap each other in the plan view (Wang, [0060], Figs. 5A-5B see: openings O formed through second metal layer 159A’ exposing second transparent conductive layer 157 are areas where the second metal layer 159A’ (second collecting electrode) does not overlap with the slit);
a region of the first slit in which the first slit and the second finger electrodes overlap each other is filled with the one or more second finger electrodes in the plan view (Utsu, [0033]-[0034], Fig. 1 see: slits in reflective layer 9 are filled with collecting electrode 10 and thus filled with the finger electrodes of collecting electrode 10).


wherein the one or more second finger electrodes are in contact with the transparent electrode in the region (Utsu, [0033]-[0034], [0059], Fig. 1 see: collecting electrode 10 passing through reflective layer 9 to electrically contact transparent conductive layer 8).

Regarding claim 18 modified Utsu discloses the solar cell according to claim 1, further comprising a plurality of slits including the first slit and a second slit that intersect with each other in the plan view (Utsu, [0033]-[0034], Fig. 1 see: slits in reflective layer 9 are filled with collecting electrode 10 and thus considered to have an intersecting structure where the finger electrodes and busbar electrodes of collecting electrode 10 intersect).  

Regarding claim 19 modified Utsu discloses the solar cell according to claim 2, wherein the first slit intersects with both the one or more second finger electrodes and the one or more bus bar electrodes in the plan view (Utsu, [0033]-[0034], Fig. 1 see: slits in reflective layer 9 are filled with collecting electrode 10 and thus considered to intersect with the finger electrodes and busbar electrodes of collecting electrode 10).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Utsu et al (JP 2013/115057, reference made to attached English machine translation), in view of Terakawa et al (US 2006/0283499) in view of Wang et al (US 2017/0194525) as applied to claims 1-8, 10-11, 13-16, and 18-19 above and in further view of Adachi’601 (US 

Regarding claim 9 modified Utsu discloses the solar cell according to claim 5, but does not explicitly disclose wherein the predetermined angle is at least 5 degrees and at most 85 degrees. 
Adachi’601 discloses a solar cell having a silt formed through a back metal layer of a solar cell that if formed around the lower surface of the substrate to isolate the back metal layer from the front side electrode of the solar cell after deposition to prevent a short circuit (Adachi’601, [0069], [0075] Figs 3 and 5(B1)-5(B2) see: groove formed in area 528x where backside metal electrode layer 8 is removed).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Utsu in view of Adachi’601 such that the metal layer of Utsu includes a slit around its circumference as taught by Adachi’601 (Adachi’601, [0069], [0075] Figs 3 and 5(B1)-5(B2) see: groove formed in area 528x where backside metal electrode layer 8 is removed) for the purpose of isolating the back metal layer from the front side electrode of the solar cell after deposition to prevent a short circuit as taught by Adachi’601 (Adachi’601, [0069]).
Furthermore, although Adachi’601 does not explicitly disclose wherein said isolating groove (first slit) extends at an angle relative to the second electrodes where said angle is at least 5 degrees and at most 85 degrees, Adachi’317 teaches such an isolating groove extending at angle of about 45 degrees relative to the second electrodes for solar cells having semi-square shapes (Adachi’317, [0036], Fig. 2 see: 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Utsu in view of Adachi’317 such that the isolating groove (first slit) extends at an angle relative to the second electrodes of Utsu at an angle that is at least 5 degrees and at most 85 degrees as taught by Adachi’317 (Adachi’317, [0036], Fig. 2 see: separation region 51 having an angle of about 45 degrees relative to the finger electrodes 722) as such a modification would have amounted to the use of a known isolating groove (first slit) shape in the metal layer of Utsu for its intended purpose of preventing a short circuit in the solar cell of Utsu to achieve an entirely expected result.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Utsu et al (JP 2013/115057, reference made to attached English machine translation), in view of Terakawa et al (US 2006/0283499) in further view of Wang et al (US 2017/0194525) as applied to claims 1-8, 10-11, 13-16, and 18-19 above and in further view of Nakauchi et al (US 2007/0186968).

Regarding claim 12 modified Utsu discloses the solar cell according to claim 10, but modified Utsu does not explicitly disclose where the second slit is between two tab wirings of a plurality of tab wirings, the two tab wirings being adjacent to each other in the plan view, the two tab wirings electrically connecting two solar cells that are adjacent to each other.

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Utsu in view of Nakauchi such that the second slit of Utsu is between two tab wirings of a plurality of tab wirings, the two tab wirings being adjacent to each other in the plan view, the two tab wirings electrically connecting two solar cells that are adjacent to each other as taught by Nakauchi (Nakauchi, [0047], [0102]-[0103] Figs. 14-19 see: finger electrodes 58(59) are divided in regions where tab electrodes 56 make a connection where the dividing slits extend between adjacent tab electrodes 52 the connect adjacent solar cells in series) as Nakauchi teaches this configuration allows direct bonding of a tab wiring to the solar cell surface which suppresses separation of the tab wiring from the solar cell (Nakauchi, [0113]-[0115]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Utsu et al (JP 2013/115057, reference made to attached English machine translation), in view of Terakawa et al (US 2006/0283499) in further view of Wang et al (US 2017/0194525) as applied to claims 1-8, 10-11, 13-16, and 18-19 above and in further view of Nakashima (US 2005/0150543).

Regarding claim 17 modified Utsu discloses the solar cell according to claim 15, and Utsu teaches wherein the second collecting electrode includes resin (Utsu, [0034], Fig. 1 see: collecting electrode 10 is formed from a conductive paste including a resin binder), but Utsu does not explicitly disclose the first slit further penetrates the transparent electrode, and the one or more second finger electrodes are filled in the region to contact with the semiconductor substrate.
Nakashima discloses a solar cell comprising a slit which penetrates a transparent electrode to allow a collecting electrode to be filled in the region of the slit to contact the semiconductor substrate of the solar cell (Nakashima, [0089]-[0090] Figs. 10 and 12 see: grooves 29a allowing backside collector electrode 30 to be filled therein and contact n-type Si layer 8 of the substrate) as Nakashima teaches this increases the adhesive strength of the collector electrode to the silicon substrate (Nakashima, [0084]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Utsu in view of Nakashima to extend the slit of Utsu such that it further penetrates the transparent electrode, and the one or more second finger electrodes are filled in the region to contact with the semiconductor substrate as taught by Nakashima (Nakashima, [0089]-[0090] Figs. 10 and 12 see: .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Utsu et al (JP 2013/115057, reference made to attached English machine translation), in view of Terakawa et al (US 2006/0283499) in further view of Wang et al (US 2017/0194525) as applied to claims 1-8, 10-11, 13-16, and 18-19 above and in further view of Narita et al (US 2013/0312826)

Regarding claim 20 modified Utsu discloses the solar cell according to claim 1, wherein the first principal surface is a light-receiving surface and the second principal surface is opposite to the light-receiving surface (Utsu, [0019] Fig. 1 see: upper side of substrate 1 is the light incident surface and the lower opposite side is the non-light receiving surface), but Utsu does not explicitly disclose a total area of the second collecting electrode in the plan view is smaller than a total area of the first collecting electrode in the plan view.
Narita teaches a solar cell where the backside collecting electrode busbars can be made thinner and less wide than the front surface busbars, and further have areas removed in order to provide better adhesion between a wiring member and the solar cell (Narita, [0039], [0058]-[0059], [0066], [0071], [0073] Figs. 7-9 see: projecting electrode 43 can be made smaller than light receiving surface electrode 20 and be patterned to allow better adhesion between wiring member 12 and metal layer 42 of the solar cell).
.

Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive.
On page 8 of the response dated 22 January 2021, applicant’s representative argues regarding the prior art of Adachi (WO 2017/179317, see equivalent English translation US 2019/0051777):
Adachi discloses that the metal layer (metal sheet) is disposed directly above the collecting electrode. The metal layer of Adachi is a foundation layer for the formation of the collecting electrode, and there is no rationale for providing the metal layer in areas other than the collecting electrode. 


On page 8 of the response dated 22 January 2021, applicant’s representative argues regarding the prior art of Utsu:
Utsu discloses the metal layer (reflective layer) above the transparent electrode, but fails to disclose a slit that allows the transparent electrode to be exposed from the metal layer. In addition, the metal layer of Utsu improves the conversion efficiency by reflecting, inside the solar cell, light that passes through the inside of the solar cell. Given the structure of the device in Utsu, the device cannot include a slit in the metal layer which allows light that passes through the inside of the solar cell to pass through.

Applicant’s arguments and remarks to the prior art Adachi have been fully considered but are not found persuasive. Applicant’s arguments to Utsu not teaching a slit that allows the transparent electrode to be exposed are moot in view of the new grounds of rejection of claim 1 over Utsu in view of Terakawa et al (US 2006/0283499) and Wang et al (US 2017/0194525) as set forth above, where this new limitation is taught by Wang. Furthermore, applicant’s assertion that the structure of the device of 
Applicant’s further arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726